Bates, Judge,
delivered the opinion of the court.
The indictment contained two counts: the first for a disturbance of public worship, and the second for riotously disturbing the peace of families. The defendants demun’ed to the indictment. The circuit attorney entered a nolle prosequi as to the second count of the indictment, and the court refused to decide the demurrer, and compelled the defendant to go to trial.
The court erred in refusing to decide the demurrer. The remaining count of the indictment was good, and the demurrer should have been overruled.
The evidence preserved in the record shows that the acts charged as constituting the offence of disturbing a congregation or assembly of people met for religious worship, took place at a camp meeting, at night, after the congregation or assembly had dispersed, and the people had retired to their places of temporary abode. In remanding the case, it is proper to say that the acts committed at that time did not constitute the offence charged in the indictment.
Judgment reversed, and cause remanded.
Judges Bay and Dryden concur.